Exhibit 10.1
VOTING AND SUPPORT AGREEMENT
     This VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of May 17,
2010, is entered into by and among MAN GROUP PLC, a public limited company
incorporated under the laws of England and Wales (“Parent”), ESCALATOR SUB 1
INC., a Delaware corporation and a wholly owned Subsidiary of Parent (“Merger
Sub”), and each of the stockholders listed on Schedule I hereto (each, a
“Stockholder” and, collectively with any Permitted Trust Transferee, the
“Stockholders”).
     WHEREAS, concurrently with the execution of this Agreement, GLG Partners,
Inc., a Delaware corporation (the “Company”), Parent and Merger Sub are entering
into an Agreement and Plan of Merger of even date herewith (as may be amended in
connection with Section 5.3(b) therein, the “Merger Agreement”);
     WHEREAS, concurrently with the execution of this Agreement, the parties
hereto are entering into a share exchange agreement of even date herewith (the
“Share Exchange Agreement”);
     WHEREAS, capitalized terms used but not defined in this Agreement have the
meanings ascribed thereto in the Merger Agreement;
     WHEREAS, as of the date hereof, each Stockholder is the record and
beneficial owner of, or is a Trustee Party (as defined herein) that is the
record holder of and whose beneficiaries are the beneficial owners of, the
number of shares of Company Common Stock and Company Preferred Stock (together
with the Company Common Stock, the “Shares”), as set forth opposite such
Stockholder’s name on Schedule I hereto (such Shares, together with any other
Shares that are acquired by the Stockholders after the date hereof, being
collectively referred to herein as the “Covered Shares”); and
     WHEREAS, as a condition to their willingness to enter into the Merger
Agreement and to Parent’s willingness to enter into the Share Exchange
Agreement, Parent and Merger Sub have required that each Stockholder enter into
this Agreement and, in order to induce Parent and Merger Sub to enter into the
Merger Agreement and to induce Parent to enter into the Share Exchange
Agreement, each Stockholder is willing to enter into this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Agreements of Stockholders.
          (a) Voting. From the date hereof until any termination of this
Agreement in accordance with its terms, at any meeting of the stockholders of
the Company however called (or any action by written consent in lieu of a
meeting) or any adjournment thereof, each Stockholder shall vote all Covered
Shares owned by such

 



--------------------------------------------------------------------------------



 



Stockholder (or cause them to be voted) or (as appropriate) execute written
consents in respect thereof, (i) in favor of the adoption of the Merger
Agreement and the approval of the transactions contemplated by the Merger
Agreement, (ii) against any Takeover Proposal and (iii) against any agreement
(including, without limitation, any amendment of any agreement), amendment of
the Company’s Organizational Documents or other action that is intended or could
reasonably be expected to prevent, impede, interfere with, delay, postpone or
discourage the consummation of the Merger. Any such vote shall be cast (or
consent shall be given) by each Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote (or consent).
          (b) [Reserved]
          (c) Restriction on Transfer; Proxies; Non-Interference; etc. From the
date hereof until any termination of this Agreement in accordance with its
terms, each Stockholder shall not, directly or indirectly, (i) sell, transfer
(including by operation of law), give, pledge, encumber, assign or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, gift, pledge, encumbrance,
assignment or other disposition of, any Covered Shares (or any right, title or
interest thereto or therein), (ii) deposit any Covered Shares into a voting
trust or grant any proxies or enter into a voting agreement, power of attorney
or voting trust with respect to any Covered Shares, (iii) otherwise permit any
Liens to be created on any Covered Shares, (iv) subject to Section 5(a),
knowingly take any action that would make any representation or warranty of such
Stockholder set forth in this Agreement untrue or incorrect in any material
respect or have the effect of preventing, disabling or delaying such Stockholder
from performing any of its obligations under this Agreement or (v) agree
(whether or not in writing) to take any of the actions referred to in the
foregoing clauses (i), (ii), (iii) and (iv) of this Section 1(c).
          (d) Waiver of Appraisal and Dissenters’ Rights. Each Stockholder
hereby irrevocably waives and agrees not to exercise or assert any rights of
appraisal or similar rights under Section 262 of the DGCL or other applicable
Law in connection with the Merger and the other transactions contemplated by the
Merger Agreement.
          (e) [Reserved]
          (f) Information for Proxy Statement; Publication.
               (i) Each Stockholder hereby authorizes Parent and Merger Sub to
publish and disclose in the Proxy Statement, Shareholder Circular and Prospectus
and any other filing with any Governmental Authority required to be made in
connection with the Merger Agreement or the Share Exchange Agreement its
identity and ownership of Covered Shares and the nature of its commitments,
arrangements and understandings under this Agreement; provided, that in advance
of any such publication or disclosure, each Stockholder shall be afforded a
reasonable opportunity to review and comment on

2



--------------------------------------------------------------------------------



 



such disclosure (which comments shall be considered in good faith). Except as
otherwise required by applicable law or a Governmental Authority, neither Parent
nor Merger Sub will make any other disclosures regarding any Stockholder in any
press release or otherwise without the prior written approval of each
Stockholder (not to be unreasonably withheld or delayed).
               (ii) No Stockholder shall issue or cause the publication of any
press release or make any other public announcement (to the extent not
previously issued or made in accordance the Merger Agreement or the Share
Exchange Agreement) with respect to this Agreement, the Merger Agreement, the
Share Exchange Agreement or the transactions contemplated by the Merger
Agreement or the Share Exchange Agreement without the prior consent of Parent
(which consent shall not be unreasonably withheld or delayed), except as may be
required by Law (including, without limitation, the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 and Sections 13 and 16 of the Securities Exchange Act
of 1934) or by any applicable listing agreement with a national securities
exchange as determined in the good faith judgment of the Stockholder proposing
to make such release (in which case such Stockholder shall not issue or cause
the publication or making of such press release or other public announcement
without prior consultation with Parent).
          (g) Notices of Certain Events. Each Stockholder shall promptly notify
Parent and Merger Sub of any development occurring after the date hereof that
causes, or that would reasonably be expected to cause, any of the
representations and warranties of the Stockholders set forth in this Agreement
to no longer be true and correct.
     2. Representations and Warranties of Stockholders. Each Stockholder hereby,
severally and not jointly, represents and warrants to Parent and Merger Sub as
follows:
          (a) Binding Agreement.
               (i) If such Stockholder is incorporated as a corporation, then
such Stockholder has the requisite corporate power and authority and full legal
capacity to enter into, execute and deliver this Agreement and to perform fully
its obligations hereunder. If such Stockholder is organized as a partnership,
then such Stockholder has the requisite partnership power and authority and full
legal capacity to enter into, execute and deliver this Agreement and to perform
fully its obligations hereunder. If such Stockholder is organized as a limited
liability company, then such Stockholder has the requisite limited liability
company power and authority and full legal capacity to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder. If such
Stockholder is organized as a trust, then such Stockholder has the requisite
power and authority and full legal capacity to enter into, execute and deliver
this Agreement and to perform fully its obligations hereunder. If such
Stockholder is an individual, then such Stockholder has the power and authority
and full legal capacity to, and is competent to, enter into, execute and deliver
this Agreement and to perform fully his or her obligations hereunder.

3



--------------------------------------------------------------------------------



 



               (ii) The execution and delivery of this Agreement by such
Stockholder and the performance by such Stockholder of its obligations hereunder
have been duly and validly authorized and approved by such Stockholder. No other
proceedings on the part of such Stockholder are necessary to authorize the
execution and delivery of this Agreement and the performance by such Stockholder
of its obligations hereunder. This Agreement has been duly executed and
delivered by such Stockholder and, assuming due authorization, execution and
delivery hereof by Parent and Merger Sub, constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except that such enforceability (A) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general application affecting or relating to the
enforcement of creditors’ rights generally and (B) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).
          (b) Consents and Approvals; No Violations; Non-Contravention. Except
for filings under the Exchange Act or as set forth on Section 3.3 of the
Stockholder Disclosure Schedule (as defined in the Share Exchange Agreement), no
consents or approvals of, or filings, declarations or registrations with, any
Governmental Authority are necessary for the performance by such Stockholder of
its obligations under this Agreement, other than such other consents, approvals,
filings, declarations or registrations that, if not obtained, made or given,
would not, individually or in the aggregate, reasonably be expected to prevent
or materially delay the performance by such Stockholder of any of its
obligations under this Agreement. Neither the execution and delivery of this
Agreement and each other agreement contemplated to be executed and delivered
herein by such Stockholder nor the consummation by such Stockholder of its
obligations under this Agreement, nor compliance by such Stockholder with any of
the terms or provisions hereof or thereof, will (i) violate or conflict with any
provision of the Organizational Documents of such Stockholder (if such
Stockholder is not natural person) or (ii) (A) violate in any material respect
any Law, injunction, order, judgment, ruling or decree of any Governmental
Authority applicable to such Stockholder or (B) violate, conflict with,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default), or give rise to a right of termination or
cancellation, an acceleration of performance required, a loss of benefits, or
the creation of any Lien upon such Stockholder’s Covered Shares, under, any of
the terms, conditions or provisions of any Contract or Permit to which such
Stockholder is a party, except, in the case of clause (ii), as set forth on
Section 3.2(b)(ii) of the Stockholder Disclosure Schedule and for such
violations, conflicts, defaults, terminations, cancellations, accelerations,
losses and Liens as, individually and in the aggregate, would not reasonably be
expected to materially delay or impair such Stockholder’s ability to perform its
obligations hereunder. If such Stockholder is a married individual and such
Stockholder’s Covered Shares constitute community property or otherwise need
spousal approval in order for this Agreement to be a legal, valid and binding
obligation of such Stockholder, this Agreement has been duly authorized,
executed and delivered by, and constitutes a legal, valid and binding obligation
of, such Stockholder’s spouse,

4



--------------------------------------------------------------------------------



 



enforceable against such spouse in accordance with its terms, subject to the
Bankruptcy and Equity Exception.
          (c) Ownership of Shares. Each Stockholder is the record and beneficial
owner of, or is a Trustee Party that is the record holder of and whose
beneficiaries are the beneficial owners of, the Shares set forth opposite such
Stockholder’s name on Schedule I attached hereto free and clear of any security
interests, liens, charges, encumbrances, equities, claims, options or
limitations of whatever nature and free of any other limitation or restriction
(including any proxy and any restriction on the right to vote, sell or otherwise
dispose of such Shares), except for any such encumbrances arising hereunder or
under the Share Exchange Agreement and except for such transfer restrictions of
general applicability as may be provided under the Securities Act and the “blue
sky” laws of the various states of the United States. Without limiting the
foregoing, except for any such encumbrances arising hereunder or under the Share
Exchange Agreement and except for such transfer restrictions of general
applicability as may be provided under the Securities Act and the “blue sky”
laws of the various states of the United States, such Stockholder has sole
voting power and sole power of disposition with respect to all of its Covered
Shares, with no restrictions on such Stockholder’s rights of voting or
disposition pertaining thereto and no Person other than such Stockholder has any
right to direct or approve the voting or disposition of any of its Covered
Shares. As of the date hereof, such Stockholder does not own, beneficially or of
record, any voting securities of the Company other than the number of Shares
which constitute its Covered Shares.
          (d) Brokers. Except for those fees and expenses to be paid by the
Company and which are disclosed in the Merger Agreement, no broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses, based upon arrangements made by or, with the knowledge of such
Stockholder, on behalf of such Stockholder in connection with its entering into
this Agreement.
     3. [Reserved]
     4. Termination. This Agreement shall terminate on the first to occur of
(a) the written agreement executed by the parties hereto to terminate this
Agreement, (b) the termination of the Merger Agreement in accordance with its
terms, (c) the termination of the Share Exchange Agreement in accordance with
its terms and (d) the Effective Time. Notwithstanding the foregoing, (i) nothing
herein shall relieve any party from liability for breach of this Agreement and
(ii) the provisions of Section 2(c), Section 2(d), this Section 4 and Section 5
of this Agreement, and the “Whereas” recitals in this Agreement, shall survive
any termination of this Agreement.
     5. Miscellaneous.
          (a) Action in Stockholder Capacity Only. The parties acknowledge that
this Agreement is entered into by each Stockholder in its capacity as an owner
of

5



--------------------------------------------------------------------------------



 



Covered Shares and that nothing in this Agreement shall in any way restrict or
limit any Stockholder from taking or authorizing any action or inaction in his
or her capacity as a director, officer, trustee or other fiduciary of the
Company or any subsidiary thereof or of any employee benefit plan of the
Company, including, without limitation, participating in his or her capacity as
a director of the Company in any discussions or negotiations in accordance with
Section 5.3 of the Merger Agreement.
          (b) Trustee Liability. The following provisions shall apply to each of
the parties to this Agreement that are acting as trustees of a trust (a “Trustee
Party”):
               (i) No Trustee Party shall have any personal liability or
obligations of any kind under this Agreement or any other document contemplated
by the Merger Agreement to which such Trustee Party is a party. Any and all
personal liability of any Trustee Party for breaches by any Stockholder of any
obligations, covenants or agreements, either at common law or at equity, under
any law or otherwise, is hereby expressly waived by each of Parent and Merger
Sub as a condition of and consideration for the execution of this Agreement.
               (ii) By executing and delivering this Agreement or any other
document contemplated by the Merger Agreement, such Trustee Party is acting
solely on behalf of, and each of this Agreement and any other document
contemplated by the Merger Agreement to which such Trustee Party is a party, is
solely an obligation of, and solely a claim against, the trust estate and assets
of the trust administered by such Trustee Party.
               (iii) Any claim or right to proceed against any Trustee Party
individually, or the individual property or assets of any Trustee Party, is
hereby irrevocably waived and released. No recourse under this Agreement or any
other document contemplated by the Merger Agreement to which such Trustee Party
is a party shall be had against any Trustee Party or any of its assets, except
to the extent of the trust estate and assets of the trust administered by such
Trustee Party from time to time, by the enforcement of any assessment or by any
legal or equitable proceedings seeking to assert such recourse against the
Trustee Party by virtue of any law or otherwise.
               (iv) Nothing in this Agreement or any other document contemplated
by the Merger Agreement to which such Trustee Party is a party shall prevent any
Trustee Party from making any distribution from, investment, reinvestment,
purchase, sale or other disposition of, other transactions of any kind
involving, the trust estate and assets of the trust administered by such Trustee
Party other than the Covered Shares; provided, however, that Covered Shares may
be distributed or otherwise transferred (a “Permitted Transfer”) to a Person
(each, a “Permitted Trust Transferee”) who or which is (A) a trust beneficiary
or a spouse, former spouse, grandparent, parent, brother, sister or lineal
descendent of a trust beneficiary or a Permitted Trust Transferee, (B), upon the
death of a trust beneficiary or a Permitted Trust Transferee, executors,
testamentary trustees, devisees or legatees of or heirs to the estate of such
deceased person, (C) any trust principally for the benefit of one or more of the
trust beneficiaries

6



--------------------------------------------------------------------------------



 



and/or any Permitted Trust Transferee, (D) upon disability of any trust
beneficiary or any Permitted Trust Transferee, any guardian or conservator for
such disabled person or (E) any corporation, partnership or other entity if all
the beneficial ownership of such entity is held by the Trustee Party, the trust
beneficiary and/or any Permitted Trust Transferee; provided, further, that prior
to the effectiveness of any Permitted Transfer, the applicable Permitted Trust
Transferee assumes and agrees to perform, becomes a party to, and becomes a
“Stockholder” for all purposes under this Agreement.
               (v) Each of Parent and Merger Sub hereby irrevocably agrees that,
in furtherance of the provisions of this Section, (i) it shall not institute
against, or join any other Person in instituting against, any Trustee Party
individually, or the individual property or assets of any Trustee Party, any
bankruptcy, reorganization, insolvency or liquidation proceeding, or other
proceeding under any international, national, federal or state bankruptcy or
similar law, in connection with any claim relating to the Transaction; (ii) in
the event of any reorganization under the Bankruptcy Reform Act of 1978, as
amended, of any Trustee Party, it will make the election under Section 111(b)(2)
of such Act; and (iii) if for any reason, whether or not related to the
Bankruptcy Reform Act of 1978, as amended, it shall recover from any Trustee
Party individual property or assets of such Trustee Party, it promptly shall
return such asset or amount recovered to such Trustee Party.
          (c) Expenses. Except as otherwise expressly provided in this Agreement
and the Share Exchange Agreement, all costs and expenses incurred in connection
with the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses.
          (d) Additional Shares. Until any termination of this Agreement in
accordance with its terms, each Stockholder shall promptly notify Parent of the
number of Shares, if any, as to which such Stockholder acquires record or
beneficial ownership after the date hereof. Any Shares as to which such
Stockholder acquires record and beneficial ownership (or acquires record
ownership, if such Stockholder is a trustee of a trust) after the date hereof
and prior to termination of this Agreement shall be Covered Shares for purposes
of this Agreement. Without limiting the foregoing, in the event of any stock
split, stock dividend or other change in the capital structure of the Company
affecting the Company Common Stock, the number of Shares constituting Covered
Shares shall be adjusted appropriately and this Agreement and the obligations
hereunder shall attach to any additional shares of Company Common Stock, Company
Preferred Stock or other voting securities of the Company issued to Stockholder
in connection therewith.
          (e) Definition of “Beneficial Ownership”. For purposes of this
Agreement, “beneficial ownership” with respect to (or to “beneficially own”) any
securities shall mean having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the Exchange Act), including pursuant to
any agreement, arrangement or understanding, whether or not in writing.

7



--------------------------------------------------------------------------------



 



          (f) Further Assurances. From time to time, at the request of Parent
and without further consideration, each Stockholder shall execute and deliver
such additional documents and take all such further action as may be reasonably
required to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
          (g) Entire Agreement; No Third Party Beneficiaries. This Agreement and
the Share Exchange Agreement constitutes the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof. This
Agreement is not intended to and shall not confer upon any Person other than the
parties hereto any rights hereunder.
          (h) Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties, except that Merger Sub may assign its
rights and interests hereunder to Parent or to any wholly-owned subsidiary of
Parent if such assignment would not cause a delay in the consummation of any of
the transactions contemplated by the Merger Agreement, provided that no such
assignment shall relieve Merger Sub of its obligations hereunder if such
assignee does not perform such obligations. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Any
purported assignment not permitted under this Section shall be null and void.
          (i) Amendments; Waiver. This Agreement may not be amended or
supplemented, except by a written agreement executed by the parties hereto. Any
party to this Agreement may, subject to Law, (i) waive any inaccuracies in the
representations and warranties of any other party hereto, (ii) extend the time
for the performance of any of the obligations or acts of any other party hereto,
(iii) waive compliance by the other party with any of the agreements contained
herein or (iv) except as otherwise provided herein, waive any of such party’s
conditions. No failure or delay by Parent or Merger Sub in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.
          (j) Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner to the end that the transactions contemplated hereby
are fulfilled to the extent possible.

8



--------------------------------------------------------------------------------



 



          (k) Counterparts. This Agreement may be executed in counterparts (each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.
          (l) Descriptive Headings. Headings of Sections and subsections of this
Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.
          (m) Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, telecopy faxed (which is confirmed) or sent by overnight courier
(providing proof of delivery) to the parties at the following addresses:
if to Parent or Merger Sub, to:
Man Group plc
Sugar Quay
Lower Thames Street
London
EC3R 6DU
Fax: +44 207144 2001
Attention: Stephen Ross
                  Jasveer Singh
with a copy (which shall not constitute notice) to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Fax: (212) 310 8007
Attention: Jane McDonald
                 Danielle D. Do
if to a Stockholder, to the address on Schedule I
with a copy (which shall not constitute notice) to:
Allen & Overy LLP
1221 Avenue of the Americas
New York, New York 10020
Fax: (212) 610-6399
Attention: Eric Shube
or such other address or telecopy fax number as such party may hereafter specify
by like notice to the other parties hereto. All such notices, requests and other
communications

9



--------------------------------------------------------------------------------



 



shall be deemed received on the date of receipt by the recipient thereof if
received prior to 5 p.m. in the place of receipt and such day is a Business Day
in the place of receipt. Otherwise, any such notice, request or communication
shall be deemed not to have been received until the next succeeding Business Day
in the place of receipt.
          (n) Drafting. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
          (o) Governing Law; Enforcement; Jurisdiction; Waiver of Jury Trial.
               (i) This Agreement, all claims or causes of action (whether at
Law, in contract, in tort or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution, termination, performance
or nonperformance of this Agreement, shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to any choice
or conflicts of Law principles (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.
               (ii) All actions and proceedings arising out of or relating to
this Agreement shall be heard and determined in the Chancery Court of the State
of Delaware and any state appellate court therefrom within the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and the parties hereto hereby irrevocably submit to the
exclusive jurisdiction of such courts (the “Agreed Courts”) in any such action
or proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. Without limiting other means of
service of process permissible under applicable Law, each of the parties hereto
agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 5(m) shall be
effective service of process for any suit or proceeding in connection with this
Agreement. The consents to jurisdiction set forth in this paragraph shall not
constitute general consents to service of process in the State of Delaware and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties
hereto. The parties hereto agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.
               (iii) Each of the parties hereto irrevocably waives any and all
right to trial by jury in any legal proceeding between the parties hereto
arising out of relating to this Agreement of the transactions contemplated
hereby.
               (iv) The parties agree that irreparable damage would occur and
that the parties would not have any adequate remedy at law in the event that any
of the

10



--------------------------------------------------------------------------------



 



provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Agreed Court, without proof of actual damages (and each party
hereby waives any requirement for the securing or posting of any bond or other
security in connection therewith); specific performance being in addition to any
other remedy to which the parties are entitled at law or in equity.
[signature page follows]

11



--------------------------------------------------------------------------------



 




     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first above written.

            MAN GROUP PLC
      By:   /s/ Stephen Ross       Name:   Stephen Ross       Title:   General
Counsel       ESCALATOR SUB 1 INC.
      By:   /s/ John B. Rowsell       Name:   John B. Rowsell       Title:  
President       Stockholders:
      /s/ Noam Gottesman

    Noam Gottesman            /s/ Perre Lagrange

    Pierre Lagrange            /s/ Emmanuel Roman

    Emmanuel Roman            /s/ Leslie J. Schreyer

    Leslie J. Schreyer, in his capacity as trustee of the
Gottesman GLG Trust
      /s/ Jeffrey A. Robins

    Jeffrey A. Robins, in his capacity as trustee of the
Roman GLG Trust
        JACKSON HOLDING SERVICES INC.         By:   /s/ Jeffrey A. Robins

      Name:   Jeffrey A. Robins        Title:   Director

 



--------------------------------------------------------------------------------



 



            G&S TRUSTEES LIMITED, in its capacity as
trustee of the LAGRANGE GLG TRUST
      By:   /s/ Nigel Bentley

      Name:   Nigel Bentley        Title:   Director        POINT PLEASANT
VENTURES LTD.
      By:   /s/ Nigel Bentley

      Name:   Nigel Bentley        Title:   Director        LAVENDER HEIGHTS
CAPITAL LP

By: Mount Garnet Limited, its general partner
      By:   /s/ Leslie Schreyer

      Name:   Leslie J. Schreyer        Title:   Director        SAGE SUMMIT LP
By: Sage Summit Ltd., its general partner
      By:   /s/ Leslie J. Schreyer

        Name:   Leslie J. Schreyer        Title:   Director        TOMS
INTERNATIONAL LTD.
      By:   /s/ Jeffrey A. Robins

      Name:   Jeffrey A. Robins        Title:   Vice President and Assistant
Secretary     

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Stockholders Participating in Voting and Support Agreement

                                              Company                     Common
Stock                     issuable upon     Company           conversion of    
Common   Company   Convertible Name   Stock   Preferred Stock   Notes
 
                       
Noam Gottesman
    1,309,664       4,623          
Pierre Lagrange
    4,623                  
Emmanuel Roman
    350,162                  
Gottesman GLG Trust
            58,900,370          
Jackson Holding Services Inc.
    17,988,050               1,344,086  
Roman GLG Trust1
                       
Point Pleasant Ventures Ltd.
    58,900,370               4,032,258  
Lagrange GLG Trust2
                       
Lavender Heights Capital LP
    5,640,570                  
Sage Summit LP
    8,460,854                  
TOMS International Ltd.
                    2,688,172  
 
                       
Total
    92,654,293       58,904,993       8,064,516  

 

1   Stockholder owns its interests through Jackson Holding Services Inc.   2  
Stockholder owns its interests through Point Pleasant Ventures Ltd.

